UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 15, 2014 Radioio, Inc. (Exact name of registrant as specified in charter) Nevada 000-27574 59-3350778 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 475 Park Avenue South, 4th Floor, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 486-3364 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events. On January 15, 2014, Radioio, Inc. (“Radioio”) issued a press release announcing that shares of Radioio common stock began trading under the ticker symbol “RDIO” on the OTC market on January 10, 2014.A copy of the press release is filed herewith as Exhibit 99.1. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release re:Radioio, Inc. Common Stock Now Trades on the OTC Markets as “RDIO” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RADIOIO, INC. January 21, 2014 By: /s/ Zachary McAdoo Zachary McAdoo Chairman, President, Chief Executive Officer and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release re:Radioio, Inc. Common Stock Now Trades on the OTC Markets as “RDIO”
